DETAILED ACTION
This is an Office action based on application number 16/634,474 filed 27 January 2020, which is a national stage entry of PCT/JP2018/028909 filed 1 August 2018, which claims priority to JP2017-172927 filed 8 September 2017. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US Patent Application Publication No. US 2014/0099503 A1) (Kubo) in view of Nakamura et al. (US Patent Application No. US 2003/0207106 A1) (Nakamura) and Iwata et  al. (European Patent Application Publication No. EP 2 940 078 A1) (Iwata), and as evidenced provided by PubChem - Diisononyl phthalate (PubChem).

Regarding instant claims 1 and 9, Kubo discloses an adhesive tape comprising a base film and an adhesive film (page 3, paragraph [0059]), wherein the base film is construed to be a substrate for adhesive tape.
	Kubo discloses the base film comprises 100 parts by mass of a polyvinyl chloride having a polymerization degree of 700 to 1300 (page 3, paragraph [0060]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kubo further discloses the base film contains a plasticizer and stresses the importance or preventing migration of said plasticizer from the base film into the adhesive layer (page 2, paragraph [0024]).
	Kubo further discloses the base film comprises fillers (pages 3-4, paragraph [0060]).
	Kubo further discloses that the tape is used to bind electric wires in the electric/electronic field and also in the automobile field (page 9, paragraph [0106]).
	Kubo does not explicitly disclose the specific type and amount of plasticizer. Kubo, further, does not explicitly disclose the specific type, size, and amount of filler.
	However, Nakamura discloses a material suitable for protecting the external periphery of a bundle of electrical wires or cables in wire harnesses used for wiring vehicles or electrical appliances or products (page 1, paragraph [0001]). Nakamura discloses an exemplary material comprising a PVC-type resin comprising 40 parts by weight of diisononyl phthalate as a plasticizer and 20 parts by weight of calcium carbonate as a filler, relative to 100 parts by weight of polyvinyl chloride (page 12, paragraph [0197]). Nakamura characterizes the calcium carbonate as an adsorbent (page paragraph [0094]). Nakamura teaches that said adsorbents adsorb plasticizers that act as tape base material-side deterioration accelerators (pages 5-6, paragraph [0080]).
	Additionally, Iwata discloses a flame retardant resin composition having excellent flame retardancy and abrasion resistance, wherein said flame retardant resin composition is used in cable applications (paragraph [0007]).
	Iwata further discloses that the flame retardant resin composition contains calcium carbonate particles blended at a proportion of 10 to 150 parts by mass relative to 100 parts by mass of the base resin (paragraph [0009]).
	Iwata further discloses that the average particle diameter of the calcium carbonate particles is less than 0.7 µm because, if average particle diameter is greater than 0.7 µm, the flame retardant resin composition does not have sufficient abrasion resistance (paragraph [0039]); furthermore, Iwata discloses that the average particle diameter of the calcium carbonate particles is 0.01 µm or more such that the resin composition exhibits excellent flame retardancy (paragraph [0040]).
	Iwata disclose specific calcium carbonate particles inclusive of those having an average particle diameter of 0.08 µm available as Hakuenka CCR (trade name, manufactured by Shiraishi Calcium Kaisha, Ltd.); those having an average particle diameter of 0.3 µm available as TunexE (trade name, manufactured by Shiraishi Calcium Kaisha, Ltd.); and those having an average particle diameter of 0.7 µm available as Softon 3200 (trade name, manufactured by Shiraishi Calcium Kaisha, Ltd.) (paragraph [0061]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the diisononyl phthalate plasticizer and calcium carbonate filler of Nakamura in the base film of Kubo. The motivation for doing so would have been that Nakamura provides specific art-recognized plasticizers and fillers for the addition to PVC base film that are desired by Kubo. Further, the calcium carbonate filler acts as an adsorbent for plasticizers in order to prevent migration from the base film, wherein said migration prevention is desired by Kubo. Further, it would have been obvious to select those specific calcium carbonate fillers having an average particle diameter of 0.08 µm, 0.3 µm, and 0.7 µm of Iwata as the specific calcium carbonate filler of Nakamura in view of Kubo. The motivation for doing so would have been that calcium carbonate fillers having such a particle size promote flame retardancy and abrasion resistance.
	Therefore, it would have been obvious to combine Nakamura and Iwata with Kubo to obtain the invention as specified by the instant claims.

Regarding instant claim 2, PubChem provides evidence that diisononyl phthalate has a melting point of -48ºC (Section 3.2.4 Melting Point).

Regarding instant claim 3, Kubo further discloses the adhesive tape is prepared by applying a primer composition between the base film and an adhesive layer (page 3, paragraph [0059]).

Regarding instant claim 4, Kubo further discloses that the primer composition comprises a graft polymer of a natural rubber graft-polymerized with methyl methacrylate (page 1, paragraph [0018]).

Regarding instant claim 5, Kubo further discloses that the tape is used to bind electric wires in the electric/electronic filed and also in the automobile field (page 9, paragraph [0106]). A tape that binds wires is construed to meet the claimed “bundling tape”.

Regarding instant claim 6, Kubo further discloses a method for producing an adhesive tape comprising a step for forming a primer layer and a step for forming an adhesive layer, wherein a primer composition is applied to a polyvinyl chloride base film, and the adhesive layer is applied on the primer composition (page 4, paragraphs [0069-0072]).

Regarding instant claims 7 and 8, Kubo further discloses that the primer composition comprises a graft polymer of a natural rubber graft-polymerized with methyl methacrylate, and said primer composition is processed into a water-dispersion-type product (page 1, paragraphs [0018-0019]), wherein a rubber water-dispersion-type product is construed to meet the claimed water-borne latex.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are maintained because the arguments are unpersuasive.
Applicant primarily argues that the references do not teach or suggest Claim 1. Specifically, Applicant agrees that Kubo does not disclose the specific type and amount of plasticizer, or the specific type, size and amount of plasticizer as claimed in Claim 1, and Applicant argues that Nakamura and Iwata fail to remedy the deficiencies of Kubo. Applicant argues that Nakamura discloses a composition with a base material inclusive of calcium carbonate that acts as an adsorbent to adsorb deterioration accelerators. Applicant asserts that Nakamura is silent as to particle size, and nothing in Nakamura suggests that the particle size contributes to the adsorbent’s efficacy. Applicant further asserts that Iwata discloses using calcium carbonate with a small average particle diameter to allow the calcium particles to highly disperse in a resin, so that the occurrence of a starting point for fatigue is reduced at an interface of resin calcium carbonate particles, thereby obtaining excellent abrasion resistance. Broadly, Applicant argues that the role of calcium carbonate in Nakamura and Iwata is distinct; furthermore, Applicant argues that the prior art references do not each an inorganic filler having a mean particle size of 0.05 to 0.8 µm to prevent primer repelling, prevent terminal peeling, and prevent roll peeling. Applicant argues that these effects amount to an unexpected result, which is evidence of nonobviousness.
	Applicant’s argument is unpersuasive. As cited in the prior art rejection, above, Nakamura teaches that it would have been obvious to control the particle size of calcium carbonate to the size within the claim because such a particle size of calcium carbonate contributes to increased abrasion resistance and flame retardancy. 
	Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, while Applicant contends that using the claimed particle size results in unexpected benefits inclusive of the prevention of primer repelling, terminal peeling, and roll peeling, such an advantage would flow naturally from the suggestion of the prior art, which teaches using calcium carbonate particles of the same particle size for the benefits outlined above because the prior combination would necessarily produce a tape that is substantially identical to that of Applicant’s claimed invention.

Applicant further argues that there exists no motivation to combine the references because one skilled in the art would not be motivated to combine Nakamura, Iwata, and Kubo to arrive at the claimed invention. Applicant points out that Kubo is directed toward an adhesive that achieves higher adhesive properties between the base and adhesive, but does not disclose calcium carbonate. Applicant argues that Nakamura is directed towards an adhesive for bundling wires and an adsorbent in a base tape that may be calcium carbonate, but is silent to a mean particle size of an adsorbent. Applicant points out that Iwata discloses a flame-retardant resin including calcium carbonate that could be use in a tape, but is silent as to the composition of the tape. Applicant broadly argues that nothing in the prior art references discloses the tape having the same properties as Applicant’s invention (i.e., preventing of primer repelling, terminal peeling and roll peeling).
	Applicant’s arguments are unpersuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to modify the tape of Kubo through the incorporation the plasticizer and calcium carbonate of Nakamura, and to specifically select a calcium carbonate having the particle size disclosed by Iwata for the benefits cited above. Applicant’s argument that there would be motivation to combine the references is merely conclusory and does not provide an persuasive arguments or evidence. As to Applicant’s argument that the structure of the prior art does not recognize the same properties as Applicant’s invention, such an argument is unpersuasive as such properties would necessarily be exhibited by the composition of the prior art as it would be substantially identical to Applicant’s invention.

Applicant finally argues that the rejection constitutes brining in isolated teachings of the references. Specifically, Applicant submits that the combination of Nakamura and Iwata, namely brining the isolated teaching of the average particle size into Nakamura amounts to picking and choosing features from different references without regard to the teachings of the references as a whole. Specifically, Applicant contends that the touted flame retardancy results from a surface barrier formed from calcium carbonate particles, a silicone-based compound, and a fatty acid containing compound. 
	Applicant’s argument is unpersuasive. As cited in the prior art rejection above, Iwata positively discloses that the average particle size of the calcium carbonate is less than 0.7 µm to promote sufficient abrasion resistance, and more than 0.01 µm such that the resin exhibits enhanced flame retardancy. Applicant has not cited in Iwata, provided a reasoned argument, or provided substantial evidence that the use of the specific calcium carbonate of Iwata would not provide any amount of flame retardancy to the composition to Kubo. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/12/2022